Interim Decision #1537

Marrer or Quovrantia-QumNTANILLA
In Deportation Proceedings
A-5096094,

Decided by Board November 29, 1965

‘The return to the United States on December 22, 1963, of respondent, a law-
ful permanent resident of thie country aince 1087, following a wock spent
: im Mexico visiting, relatives and making-a pilgrimage, did not constitute
+ an entry (Rosenderg v. Fleuti, 374 U.S, 449} upon which to predicate 2
ground of deportation since respondent, in making a short visit to Mexico
ae he haa heen asonctamed ta do annnally for many vears without anv in-
terruption of his legal residence; in retaining in the United States his
assets, his business—a large farming operation, and his family, consisting
of a U.S. citizen wife and 7 citizen children of whom & are dependents} and
iw presenting upon return his Alien Registration Card, an immigration
document required to be carried by every alien in the United States, has es-
tablished his departure in a meaningful manner was not intended or expected.
CHARGE:
Order: Act of 1053 Hection B11(a) (4) [@ U.8.C, 1951 (a) (4) ]—Concioted
of crime involving moral turpitude within five years
after entry and sentenced to a year or more.

This is an appeal from the order of the special i inquiry officer re-
quiring respondent's deportation upon the ground stated in the cap-
tion. The appeal will be sustained.

Respondent, a 88-year-old Mexican national, hee, excopt for short
visits to Mexico, been in the United States since he was legally ad-

,_ mitted’ for permanent residence in 1927, His last return to the
United States (after a visit of a week to Mexico) was on December
22, 1968. Some months later respondent killed a man (allegedly in
self-defense). He was found guilty of murder on January 27, 1965
and received a sentence of two years which he is serving,

+ ‘Respondent's conviction of u crime invulving moral turpitude and
his confinement under 2 sentence to confinement for a year or more
are established. If his return in 1963 constituted an “entry,” re-

- spandant ic elearly departahla as charged.

432,
Interim Decision #1537

Prior to Rosenberg v. Fleuti, 74 U.S. 449 (1968), an “entry” for
immigration purposes existed when there was a voluntary coming of
an alien into the United States whether it was the first coming or a
return. Fleuti held that « lawfully resident alien who returns after
a brief ‘absence not intended to disrupt his resident alien status, and
whose purpose in leaving and returning is lawful, has not made an
“entry” subjecting him to the qualitative restrictions of the immi-
gration law (Rosenberg v. Fleuti, 8174 U.S. 449 (1963) ; Matter of
Kolk; Int. Dec. No. 1443; Matter of Caudillo-Villalobos, Int. Dec.
No. 1498). -

After considering Fleutt and several -Board decisions interpreting
Fleuti (Matter of Abi-Raohid, Int. Deo. No. 1344; Matter of Karl,
Int. Deo. No. 1896; and Matter of Caudillo-Villalobos, supra) the
special inquixy officer decided that tho instant once doce not come
within’ the Fleuti rule. The special’ inquiry officer ruled that re-
sporident had made’an “entry” upon his return in 1963 and he was
therefore: depérteble as one who-had committed a crime within five
-years'of the “entry.” The special inquiry officer held that respond-
‘nt was'tiot Within te Flewté vule‘beciuse-Fleutizhad made a casual
“visit of*s fonts to Mexicd whereas-the respondent had planned.
‘his trip for-somo time,'had purchased on automobile for the trip,
‘hadpresented his’ Alien Registration Card, and had remained in
‘Mexiéd for'a-Week.) @ 1 : A 7
+ PRese-aile’the pertinent facts. Respondent, 6 United States resi-
-dent for 38 years, is mortied-to & United States citizen and has seven ~
United ‘States citizen dhildfen of #hom five are dependents. He
-eonductéra large: farming operation, Fronr the time of respondent's
entry until 1054 whon dio fatlior diod, he mado yearly. trips to
Mexico to his native town sbout an hour from the border. His
-brothers, sisters antt'stepmother still live in his native'town, : Prior
to his last entry, he had-been in Mexico in 1956. In July 1963 while
“ill, he made 2 vow that'if he recovered, he would go on a pilgrimage
to Mexico.“ Upon recovery, he bought 2 car to make the pilgrimage
and to visit his relatives in Mexico, At the border he applied to
Mexican officisls for’s special permit entitling him to take his car
to México. In Mexico, he gave his Alien Registration Card to the
Mexican officials who held it as security that he would bring his ‘car *
back ‘out of Mexico. He presented his Alien Registration Card to
United States officials upon his return. He spent about a week in
Mexico in visiting and in making his pilgrimage.

Matter of Caudillo-Vitlalobos, xupra, is distinguishable from the
instant case because it involved an alien whose departure was under
legal process whereas the respondent’s departure was not. . The find-

438

 

 
‘Interim Decision #1587

ing in Abé-Rachéd that an “entry” was made 1s based on three fac-
tors, two of which on reconsideration, are no longer deemed of im-
: ; therefore, we do not consider the case of significant pre-
cedeut value. The threo foctors are the length of absence, the pre-
sentation of an Alien Registration Receipt and Border Crossing
Card (I-151) upon return, and the fact that the act on which the
ground of deportability was based was committed after the return.
The lest two factors, neither of which was shown to relate to the in-
tent with. which the departure and return were made, seem, in and
of themselves, of little significance in determining whether an alien
intended to make a departure interruptive of his legal residence. AS
to the presentation of an Alien Registration Card, it is merely the
showing of a card which every alien is required by lew to carry with
him at all times — moreover it bears » notice that it can be used for
e return to the United States from foreign (Aatter of You, Int. Deo
No. 1805) ; as to the commission of an act after return it may or may

‘not have 2 bearing in determining the intent with which an alien 7

doparted from the United States. Matter of Karl. supra, presents &
closer analogy. Karl was absent on e vacation trip in Mexico for
ten days; he returned. illegally on » false claim to United States
citizenship. We held an “entry” was made upon return; we took
into consideration the length of siay. The art case was decided on
March 9, 1964’ before either the decision in Wadman v. Immigration
and Naturalization Service, 329 F.2d 812 (9th Cir., March 26, 1964),
‘or Zimmowman v. Tahmann, 339 F.2d 943 (7th Cir. January 7,
1965), cases dealing with aliens who had taken brief vacations in
contiguous territory. ‘The administrative decision must therefore be
reviewed in light of these judicial ecisions.

Wadman, supra (@ case in which the Bourd is secking clarifica-
tion concerning an aspect not pertinent here, Matter of Wong, Int.
Dee. No. 1444), involved an alien who had been administratively
found to have broken the continuity ef his physical presence in the
‘United States by spending e five-day vacation trip in Mexico. The
court found that, the length of Wadman’s stay in Mexico did not
ipso facto take his case out-of Fleuti; the court returned the case
for further scratiny. to determine “whether the interruption [te
residence], viewed in balance with its consequences, can be said to
have been # significant one under the guides Jaid down in Fleuti”
929 In2d (at 816). : i ;

Zimmerman, supra, involved an alien who had been lawfully
admittéd for permanent residence in 1918 and who had in July
1952 visited Ganada for & five or six-day vacation. In-1953 he
visited Canada for Jess than 24 hours and upon trying to return

ai
Interim Decision #1537

was considered as one excludable at his return in July 1952 because
he had been convicted of a crime prior to that entry; he was.
paroled into the United States and leter given an exclusion hearing
at which he was ordered excluded on the same theory. He sought
judicial review; the court held that respondent had not made an
“entry” upon his return in 1952, and that his status as a resident
alien was therefore not impaired. The court relied upon Fleuti and
‘Wadman, and pointed to the long legal residence enjoyed by the
alien, the fact that he was married to an American citizen, the fact
that he had three minor dependent citizen children, and the fact
that he had a residence and business in the United States. ‘Ihe
court stated, “From the fact that he took his family on a harmless,
innocent vacation trip to Canada, it would border on the absurd,
to ascribe to him an intontion of impairing hie status as 2 permanant
resident of this country” (339 F.2d at, 949).

‘We thus have judicial authority for the view that a vacation trip
of five days outside the United States ‘can fall within the Fleuti
rule, The question then apart from the length of the stay m
Mexico, is therefore whether the respondent intended to depart in
@ manner meaningfully interruptive of the 38 years of legal resi-
dence he had in the United States. Based on the philosophy of the
Fleuti rule, we hold he has not. In visiting Mexico for a short visit
as he had been accustomed to do.for many years without any in-
terruption of his Iegel residence, in retaining his business, assets,
and family in thé United States, and in entering with an immigra-
tion document which was no more than the document required to
be carried by every alien in the United States we think respondent
hae eetablished his departura in a meaningful manner was not in-
tended or expected. Proceedings will be terminated.

ORDER: It is.ordered that the respondent’s appeal be and the
same is hereby sustained and that the proceedings be and are hereby
terminated.

435

 
